 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL PATRICK JOLIVETTE,                            No. 2:21-cv-0306 KJM DB P
12                          Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                            Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On March 30, 2021, it was recommended that plaintiff not be allowed to proceed

19   in forma pauperis under 28 U.S.C. § 1915(g) in this case. (ECF No. 10.) Plaintiff subsequently

20   paid the filing fee.

21           Notwithstanding the payment of the filing fee, the court is required to screen this

22   complaint brought by a prisoner and seeking relief against a governmental entity or officer or

23   employee of a governmental entity. See 28 U.S.C. § 1915A(a). Pursuant to section 1915A(a), the

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

27           A complaint must contain “a short and plain statement of the claim showing that the

28   pleader is entitled to relief….” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
                                                        1
 1   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 2   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 3   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In order to state a valid claim, plaintiff

 4   must set forth “sufficient factual matter, accepted as true, to state a claim to relief that is plausible

 5   on its face.” See Id.

 6            Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

 7   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

 8   Ass’n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). To state a claim under § 1983, a

 9   plaintiff must allege two essential elements: (1) violation of a right secured by the Constitution or

10   laws of the United States (2) committed by a person acting under the color of state law. See West

11   v. Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir.

12   1987).

13            Plaintiff’s complaint requests this court to register a foreign judgment in the amount of

14   $10,000,000.00. Plaintiff claims he and the People of California entered into a settlement

15   agreement for that sum. (ECF No. 1 at 15.) Plaintiff has attached to the complaint what he alleges

16   are two pages from the settlement agreement and additional documents purporting to be official

17   records of the “adjudicator court” which was a private alternative dispute resolution service. (Id.

18   at 20-21, 27, 33.)

19            At the outset, plaintiff may not pursue civil rights claims under 42 U.S.C. § 1983 against

20   the People of the State of California because it is not a “person” for purposes of § 1983. See Will
21   v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (holding that neither a State nor its

22   officials acting in their official capacities are “persons” under § 1983). As such, plaintiff fails to

23   state a valid claim for relief.

24            Moreover, plaintiff fails to establish this court’s jurisdiction. Federal courts are courts of

25   limited jurisdiction and may adjudicate only those cases authorized by federal law. Kokkonen v.

26   Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). This court has an independent obligation to
27   address sua sponte whether it has subject matter jurisdiction. Dittman v. California, 191 F.3d

28   1020, 1025 (9th Cir.1999). The complaint fails to identify a valid court that supposedly issued the
                                                          2
 1   judgment sought to be enforced. An action to enforce a private agreement is not a federal question

 2   and does not confer this court’s limited jurisdiction. See Ferguson v. Flying Tiger Line, Inc., 688

 3   F.2d 1320, 1321-22 (9th Cir. 1982) (contract disputes are governed by California contract law).

 4          The court notes plaintiff has filed a multitude of cases in district courts in the Ninth

 5   Circuit attempting to register and execute on purported foreign judgments. See, e.g., Jolivette v.

 6   People of California, 3:16-cv-00092, 2016 WL 1714222 (D. Nev. Mar. 10, 2016) (collecting over

 7   15 cases in which plaintiff unsuccessfully attempted to register foreign judgments). Plaintiff has

 8   recently attempted to register foreign judgments through petitions for writ of habeas corpus and

 9   petitions for writ of mandamus. See, e.g., Jolivette v. Gastello, No. 2:19-cv-02173 KJM AC P,

10   2020 WL 229977 (E.D. Cal. Jan. 15, 2020); Jolivette v. People of the State of California, No. 19-

11   cv-04213-EMC, 2019 WL 6771782, at *2 (N.D. Cal. Dec. 12, 2019). This attempt under 42

12   U.S.C. § 1983 fares no better.

13          Plaintiff’s attempt to register a judgment for $10,000,000 against the People of the State

14   of California is legally frivolous and without merit on its face. Accordingly, the complaint should

15   be dismissed. See Hagans v. Lavine, 415 U.S. 528, 543 (1974) (a claim may be dismissed for lack

16   of jurisdiction if it is “so insubstantial, implausible, . . . or otherwise completely devoid of merit

17   as not to involve a federal controversy within the jurisdiction of the District Court”). Although the

18   Federal Rules of Civil Procedure favor liberal amendment, Verizon Del., Inc. v. Covad

19   Commc’ns Co., 377 F.3d 1081, 1091 (9th Cir. 2004), granting leave to amend in this case would

20   be futile. See Airs Aromatics, LLC v. Op. Victoria’s Secret Stores Brand Mgmt., Inc., 744 F.3d
21   595, 600 (9th Cir. 2014).

22          Accordingly, IT IS RECOMMENDED this action be dismissed as frivolous, for failure to

23   state a claim and for lack of subject matter jurisdiction, without leave to amend.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

26   being served with these findings and recommendations, plaintiff may file written objections with
27   the court and serve a copy on all parties. Such a document should be captioned “Objections to

28   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
                                                         3
 1   ////

 2   objections within the specified time may waive the right to appeal the District Court’s order.

 3   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: May 24, 2021

 5

 6

 7
     DLB7
 8   joli0306.screen

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
